









"B" Reorganization













______________________________________________________________________________




POST-CLOSING PAYMENT AGREEMENT

dated as of November 22, 2004

by and among

GLENS FALLS NATIONAL BANK AND TRUST COMPANY,

429 SARATOGA ROAD CORPORATION,

CAPITAL FINANCIAL GROUP, INC.,

ARROW FINANCIAL CORPORATION,

and

JOHN WEBER




______________________________________________________________________________

































POST-CLOSING PAYMENT AGREEMENT

POST-CLOSING PAYMENT AGREEMENT, dated as of November 22, 2004 (this
"Agreement"), by and among GLENS FALLS NATIONAL BANK AND TRUST COMPANY, a
national bank headquartered in Glens Falls, New York ("GFN"); 429 SARATOGA ROAD
CORPORATION, a New York corporation and wholly owned subsidiary of GFN
("Newco"); CAPITAL FINANCIAL GROUP, INC., a New York corporation ("Capital");
ARROW FINANCIAL CORPORATION, a New York corporation and parent holding company
for GFN ("AFC"); and JOHN WEBER, the beneficial owner of all of the outstanding
shares of capital stock of Capital ("Stockholder").




WHEREAS, simultaneously with the execution of this Agreement, GFN, AFC, Newco,
Capital and Stockholder have entered into an Agreement and Plan of
Reorganization, dated the date hereof (the "Acquisition Agreement"), pursuant to
which GFN will acquire all of the outstanding capital stock of Capital by way of
a merger (the "Merger") of a newly-organized subsidiary of GFN, 429 Saratoga
Road Corporation, a New York corporation ("Newco"), with and into Capital, as a
result of which Merger Capital will become a wholly owned subsidiary of GFN; and
   

WHEREAS, Newco and Capital have also simultaneously herewith entered into a Plan
of Merger, dated the date hereof (the "Plan of Merger"), providing for the
Merger, and AFC has joined in such Plan of Merger; and

WHEREAS, upon effectiveness of the Merger, the outstanding shares of common
stock of Capital will automatically be converted into a certain number of shares
of the common stock of AFC, based upon the Conversion Ratio set forth in the
Acquisition Agreement and the Plan of Merger (the "Closing Consideration"), and
each holder of shares of common stock of Capital immediately prior to
effectiveness of the Merger will receive one or more certificates representing
the shares of common stock of AFC into which such holder's common stock of
Capital was converted in the Merger, upon surrender by such holder of the
certificate or certificates representing such holder's shares of common stock of
Capital; and

WHEREAS, under the Acquisition Agreement and Plan of Merger, the holder or
holders of common stock of Capital prior to the Merger also may receive in
periods after consummation of the Merger, in addition to the Closing
Consideration, additional consideration in the form of additional shares of the
common stock of AFC (the "Post-Closing Consideration"), if certain conditions
relating to the financial success of Capital after the Merger are met; and

WHEREAS, the parties to the Acquisition Agreement and the Plan of Merger have
determined to set forth the terms and conditions relating to such Post-Closing
Consideration in this Agreement, which is being executed simultaneously with the
Acquisition Agreement and the Plan of Merger and is incorporated by reference
into such agreements and deemed by the parties hereto and thereto as part of
such agreements;   

NOW, THEREFORE, in consideration of the premises and the mutual representations,
warranties, covenants and agreements contained herein and in the Acquisition
Agreement and Plan of Merger, and intending to be legally bound hereby, GFN,
Newco, Capital, AFC and Stockholder agree as follows:

Section 1.

Post-Closing Consideration.  If the merger of Newco with and into Capital (the
"Merger"), as specified and provided for under the Acquisition Agreement and the
Plan of Merger, becomes effective, each holder of shares of the common stock, no
par value, of Capital ("Capital Common Stock") whose shares are converted into
shares of the common stock, par value $1.00 per share, of AFC ("AFC Common
Stock") upon consummation of the Merger (each such, a "Holder;" collectively,
the "Holders"), and the successors of such Holder (any such, a "Successor"), may
also receive from GFN and AFC (collectively, the "Purchaser"), in periods
following such consummation and in addition to the consideration received by the
Holder upon such consummation (the "Closing Consideration"), certain additional
consideration as provided in this Agreement (the "Post-Closing Consideration"),
if the conditions set forth herein are satisfied during such subsequent periods.

Section 2.

Form of Post-Closing Consideration.   Any and all Post-Closing Consideration
paid by the Purchaser under this Agreement to Holders and their Successors
(collectively, "Payees;" any such, a "Payee") shall be paid exclusively in the
form of shares of AFC Common Stock, with the single exception set forth below in
this Section 2 regarding payment of cash in lieu of fractional shares.  For
purposes of determining the number of shares of AFC Common Stock deliverable to
a Payee in payment of any amount of Post-Closing Consideration hereunder (any
such, a "Payment"), the dollar amount of such Payment, expressed in U.S.
Dollars, shall be divided by the AFC Stock Value, as defined below, calculated
as of the valuation date for such Payment (the "Valuation Date").  In lieu of
issuing any fractional share of AFC Common Stock to a Payee in connection with
any such Payment, the Purchaser shall pay to the Payee a dollar amount in cash
(without interest) determined by multiplying the AFC Stock Value, as calculated
for such Payment, by the fractional share to which the Payee would otherwise be
entitled.  The parties acknowledge that payment of the cash consideration in
lieu of issuing fractional shares of AFC Common Stock was not separately
bargained for consideration, but merely represents a mechanical rounding off for
purposes of simplifying the corporate and accounting complexities that would
otherwise be caused by issuance of fractional shares.  The "AFC Stock Value" for
purposes of any Payment of Post-Closing Consideration under this Agreement shall
equal the average daily closing price per share of AFC Common Stock as reported
on the NASDAQ Stock Market ("NASDAQ") reporting system for the ten (10)
consecutive trading days ending on and including the second trading day
preceding the Valuation Date for such Payment, rounded to the nearest
one-hundredth (1/100) of a cent.

Section 3.

Payments.

(a)

Annual Payments.  Subject to the other provisions of this Agreement, for each of
the five one-year periods (each such period, a "Measurement Year") following the
date on which the Merger becomes effective (the "Merger Closing Date"), if the
consolidated earnings before interest, taxes, depreciation and amortization of
Capital for such Measurement Year, calculated as provided in paragraph (d) of
this Section 3 ("Actual EBITDA"), exceeds the target EBITDA of Capital for such
Measurement Year ("Target EBITDA"), the Purchaser shall pay to the appropriate
Payee or Payees, determined as provided in paragraph (e) of this Section 3, on
or before the sixtieth (60th) calendar day after the last day of such
Measurement Year and in the form specified in Section 2, above, a Payment in an
aggregate amount equal to the Full Annual Payment for such Measurement Year, as
defined below; provided, however, that if the Actual EBITDA of Capital for any
such Measurement Year does not exceed the Target EBITDA of Capital for such year
but does equal or exceed an amount equal to ninety-five percent (95.00%),
rounded downward to the nearest one-one hundredth of a percent, of such Target
EBITDA (such amount, the "Reduced Target EBITDA"), the Purchaser shall pay to
the appropriate Payee or Payees, on or before the sixtieth (60th) calendar day
after the last day of such Measurement Year and in the form specified in Section
2, above, a Payment in an aggregate amount equal to the Reduced Annual Payment
for such Measurement Year, as defined below.

(i)

Full Annual Payment.   The "Full Annual Payment" for any Measurement Year shall
equal Ninety Thousand Dollars ($90,000), multiplied by the Cost-of-Money Factor
for such Measurement Year.  The "Cost-of-Money Factor" for any Measurement Year
is equal to the sum of (A) one (1.0), plus (B) the closing yield of a U.S.
Treasury instrument having a maturity equal to the number of whole years
("Number of Years to Maturity") contained in the period extending from the
Merger Closing Date to and through the last day of such Measurement Year, as
such yield is quoted in The Wall Street Journal on the second business day
before the Merger Closing Date, with such sum, in the case of each Measurement
Year after the first Measurement Year, then to be compounded annually over the
Number of Years to Maturity.  The amount of the Full Annual Payment for each of
the five Measurement Years immediately following the Merger Closing Date,
reflecting the Cost-of-Money Factor for each of these years as calculated on the
Merger Closing Date, will be set forth on a schedule executed by GFN and Capital
on the Merger Closing Date substantially in the form of Schedule 3A-1 attached
hereto, which schedule will be incorporated in and deemed a part of this
Agreement.

(ii)

Reduced Annual Payment.   The "Reduced Annual Payment" for any Measurement Year
shall equal (A) the Full Annual Payment calculated for such Measurement Year,
assuming for purposes of such calculation only that a Full Annual Payment is
payable for such Measurement Year, multiplied by (B) a fraction, the numerator
of which equals the Actual EBITDA of Capital for such Measurement Year, and the
denominator of which equals the Target EBITDA of Capital for such Measurement
Year.  

(Full Annual Payments and Reduced Annual Payments are sometimes collectively
referred to as "Annual Payments," or any such individually, as an "Annual
Payment.")

Notwithstanding the foregoing provisions of this Section 3(a) or any other
section of this Agreement, in determining whether an Annual Payment is payable
for the fifth of the Five Measurement Years following the Merger Closing Date
and whether a Deferred Payment is payable following such fifth Measurement Year,
the relevant EBITDA calculations shall be made based upon the financial results
of Capital for the first nine (9) months of such fifth Measurement Year.  As
soon as practicable after the conclusion of such nine-month period, the Actual
EBITDA of Capital for such nine-month period will be determined and such amount
will then be used to project the Actual EBITDA of Capital for the full fifth
Measurement Year (i.e., annualized).  The resulting assumed Actual EBITDA for
the full fifth Measurement Year will then be utilized to determine whether an
Annual Payment shall be payable for such fifth Measurement Year, and if so, in
what amount.  Payment of any Annual Payment for such fifth Measurement Year, as
thus calculated, shall be made on or before the sixtieth (60th) calendar day
after the last day of such nine-month period.  The last day of the first nine
(9) months of the fifth Measurement Year will be deemed the last day of the
fifth Measurement Year for all purposes under this Agreement.  For purposes of
calculating the number of shares of AFC Common Stock deliverable to the Payee or
Payees in payment of any Annual Payment payable for any Measurement Year, the
Valuation Date utilized will be the last day of such Measurement Year, even if
the Annual Payment is not payable or paid until a date after such last day.  GFN
and Capital will execute on the Merger Closing Date a schedule setting forth the
Target EBITDA and Reduced Target EBITDA amounts for Capital for each of the Five
Measurement Years (the "Target EBITDA Schedule"), substantially in the form of
Schedule 3A-2 attached hereto, which schedule will be incorporated in and deemed
a part of this Agreement.

(b)

Additional Annual Payments.  If for any Measurement Year other than the last
Measurement Year in the Full Measurement Period, the Actual EBITDA of Capital
exceeds the Target EBITDA of Capital,  the Purchaser shall perform certain
calculations as provided in this Section 3(b) to determine whether an additional
Payment is then payable to the appropriate Payee or Payees, in addition to the
Annual Payment payable for such Measurement Year as specified in Section 3(a),
above, and if an additional Payment is payable, the Purchaser shall make such
Payment.  Any additional Payment hereunder shall consist of one or more
Retroactive Annual Payments and/or an Early Deferred Payment, as defined in
subparagraphs (i) and (ii) below.  The existence and amount of any such
additional Payment shall depend, among other things, upon the amount by which
the Actual EBITDA of Capital for the Measurement Year in question (the "Excess
Year") exceeds the Target EBITDA of Capital for such year (such amount, the
"Excess EBITDA Amount").  In determining the existence and amount of any such
additional Payment, the Purchaser shall first perform the calculations regarding
possible Retroactive Annual Payments as provided under subparagraph (i) below,
and then shall perform the calculation regarding a possible Early Deferred
Payment under subparagraph (ii) below.  The  aggregate amount of any additional
Payment ultimately determined to be payable shall be paid at the same time, to
the same Payee or Payees, in the same form and as of the same Valuation Date, as
the Annual Payment payable for the Excess Year.

(i)

Retroactive Annual Payments.   If the Excess Year is not the first Measurement
Year in the Measurement Period and if, for any one or more of the Measurement
Years preceding the Excess Year, the Actual EBITDA of Capital is less than the
Target EBITDA of Capital (any such preceding Measurement Year, a "Short-Fall
Year"), the Purchaser shall perform the following calculations to determine
whether any one or more Retroactive Annual Payments shall then be payable:  

(A)

The Excess EBITDA Amount for the Excess Year shall be added to the Actual EBITDA
of Capital for the first Short-Fall Year preceding the Excess Year.  

(B)

If the sum calculated under (A) continues to be less than the Target EBITDA of
Capital for such Short-Fall Year, the Actual EBITDA of Capital for such year
shall be adjusted upward to equal such sum, which thereafter shall be treated
solely for purposes of this paragraph 3(b) as the Actual EBITDA of Capital for
such year, unless and until any subsequent additional upward adjustment to the
Actual EBITDA of Capital for such year shall be made under this subparagraph (i)
following a subsequent Measurement Year that also is an Excess Year.   

(C)

If (w) the sum calculated under (A) above is greater than (x) the Target EBITDA
of Capital for the Short-Fall Year in question, the Actual EBITDA of Capital for
such year shall be adjusted upward to equal the Target EBITDA of Capital for
such year, which thereafter shall be treated solely for purposes of this
paragraph 3(b) as the Actual EBITDA of Capital for such year, and the amount by
which (w) exceeds (x) (the "Remaining Excess EBITDA Amount") shall then be added
to the Actual EBITDA of Capital for the second Short-Fall Year preceding the
Excess Year, if there is any such.  If so, the Purchaser shall then perform for
such second preceding Short-Fall Year the same recalculation of Actual EBITDA as
was performed for the first preceding Short-Fall Year under subparagraph (B)
above or this subparagraph (C), utilizing the Remaining Excess EBITDA Amount
instead of the Excess EBITDA Amount for purposes of determining the upward
adjustment of the Actual EBITDA of such second preceding Short-Fall Year.  If
after performing such recalculation, there continues to be a Remaining Excess
EBITDA Amount and there shall be a third preceding Short-Fall Year, the
Purchaser shall perform the same recalculation of the Actual EBITDA for the
third preceding Short-Fall Year.  If, following the recalculation of the Actual
EBITDA of Capital for all Short-Fall Years preceding the Excess Year, there
continues to be a Remaining Excess EBITDA Amount for the Excess Year, such
amount shall be treated as the Excess EBITDA Amount for purposes of calculating
the amount of the Early Deferred Payment that also will be payable to
appropriate Payee(s) under subparagraph (ii), below, together with the
Retroactive Annual Payment(s).   

(D)

After upwardly adjusting the Actual EBITDA of Capital for one or more preceding
Short-Fall Years, as provided under (B) and (C) above, the Purchaser shall
recalculate the amount of the Annual Payment payable for each such Short-Fall
Year under Section 3(a) of this Agreement, based on the adjusted Actual EBITDA
for such year.  The amount, if any, by which the recalculated Annual Payment for
each such Short-Fall Year exceeds (y) the amount of any Annual Payment
previously distributed for such year, plus (z) the amount of any previous
Retroactive Annual Payments for such year, shall be payable as a Retroactive
Annual Payment for such year.  If the amount of such Retroactive Annual Payment,
when added to the amount(s) of any previous Annual Payment and/or Retroactive
Annual Payment(s), equals the Full Annual Payment for such year, a Full Annual
Payment shall be deemed to have been distributed for such year and such year
shall no longer be deemed a Short-Fall Year.

(ii)

Early Deferred Payment.  If (A) the Excess Year is the first Measurement Year in
the Measurement Period, or (B) the Excess Year is not the first Measurement Year
in the Measurement Period but the Actual EBITDA of Capital for each preceding
Measurement Year equals or exceeds the Target EBITDA of Capital for such year
(including any upward adjustment to the Actual EBITDA of Capital for any
preceding Measurement Year resulting from calculations performed under
subparagraph (i), above), there shall be payable to the appropriate Payee or
Payees, in addition to any Retroactive Annual Payment(s) then payable under
subparagraph (i) above, a Payment (an "Early Deferred Payment") equal to ten
percent (10%) of the Excess EBITDA Amount for the Excess Year.

(c)

Deferred Payment.   Subject to the other provisions of this Agreement, if the
Total Actual EBITDA of Capital (as defined below) for the 5-year period ending
on the last day of the fifth Measurement Year (the "Full Measurement Period")
exceeds the Total Target EBITDA of Capital (as defined below), the Purchaser
shall pay to the appropriate Payee or Payees, determined as provided in
paragraph (e) of this Section 3, on or before the sixtieth (60th) calendar day
after the last day of such Measurement Period and in the form specified in
Section 2, above, a Payment in an aggregate amount determined as provided in the
second ensuing sentence (the "Deferred Payment"), reduced by the amount of all
Early Deferred Payments previously paid pursuant to subparagraph (b)(ii) of this
Section 3 above.  The Valuation Date for the Deferred Payment will be the last
day of the Full Measurement Period.  The aggregate amount of the Deferred
Payment (before adjustment for any Early Deferred Payments previously paid under
subparagraph (b)(ii) of this Section 3) will be calculated as follows:

(i)

if the Total Actual EBITDA for the Full Measurement Period exceeds the Total
Target EBITDA of Capital for such period but does not exceed Three Million Five
Hundred Thousand Dollars ($3,500,000), the aggregate amount of the Deferred
Payment will be thirty-five percent (35%) of the excess of such Total Actual
EBITDA over such Total Target EBITDA;

(ii)

if the Total Actual EBITDA for the Full Measurement Period exceeds Three Million
Five Hundred Thousand Dollars ($3,500,000) but does not exceed Four Million Five
Hundred Thousand Dollars ($4,500,000), the aggregate amount of the Deferred
Payment will be Three Hundred Forty-Six Thousand Two Hundred Twenty-Three and
50/100 Dollars $311,223.50 plus forty-five percent (45%) of the excess of such
Total Actual EBITDA over Three Million Five Hundred Thousand Dollars
($3,500,000); and

(iii)

if the Total Actual EBITDA for the Full Measurement Period exceeds Four Million
Five Hundred Thousand Dollars ($4,500,000), the aggregate amount of the Deferred
Payment will be Seven Hundred Ninety-Six Thousand Two Hundred Twenty-Three and
50/100 Dollars $761,223.50 plus fifty-five percent (55%) of the excess of such
Total Actual EBITDA over Four Million Five Hundred Thousand Dollars
($4,500,000), provided, however, that in no event may the aggregate amount of
such Deferred Payment exceed Two Million Five Hundred Thousand Dollars
($2,500,000)(the "Maximum Deferred Payment").

The "Total Actual EBITDA" of Capital for the Full Measurement Period is the sum
of the Actual EBITDA amounts for the five Measurement Years included therein,
without regard to any upward adjustments in the Actual EBITDA of Capital
effected pursuant to the provisions of subparagraph (b)(i) of this Section 3.
 The "Total Target EBITDA" of Capital for the Full Measurement Period is the sum
of the Target EBITDA amounts for the five Measurement Years included therein, as
set forth on the Target EBITDA Schedule.

(d)

Computation of EBITDA for Measurement Years and Other Periods.  For purposes of
this Agreement, the Actual EBITDA of Capital will be determined for each
Measurement Year, and for any other appropriate period as specifically provided
in this Agreement, as soon as practicable following the conclusion of such year
or period, in accordance with U.S. generally accepted accounting principles
("GAAP") and the past historical practices of Capital prior to the Acquisition
(except to the extent such practices were not consistent with GAAP), adjusted as
provided in Exhibit A attached hereto.  The format of the income statement
expected to be utilized in calculating the Actual EBITDA of Capital hereunder,
before the adjustments referred to in Exhibit A, will be substantially that
income statement format reflected in Exhibit B attached hereto.

(e)

Determination of Payees; Payee Registry.   All Post-Closing Payments that may
become payable under this Agreement are payable exclusively to, and shall be
paid only to, the particular Holder or Holders who received AFC Common Stock as
Closing Consideration in the Merger, or the Successor or Successors of any such
Holder (any such, a "Payee"), as determined on the particular payment date for
each Payment hereunder.  If more than one Holder receives shares of AFC Common
Stock as Closing Consideration, all Post-Closing Consideration payable hereunder
will be divided between or among the several such Holders receiving Closing
Consideration (including the Successor or Successors of any such Holder or
Holders) in the same proportions as such Holders received shares of AFC Common
Stock in payment of the Closing Consideration.  For purposes of effecting
payments of Post-Closing Consideration hereunder, AFC or its transfer agent will
maintain, until expiration or termination of this Agreement, a registry of the
names and addresses of the Holder or Holders, and any Successor or Successors to
any such of which it has received proper notice (the "Payee Registry"), and will
distribute from time to time to registered Payees forms on which any Payee or
his or her representative may notify AFC or its transfer agent of any change of
address of the Payee or of any Successor to such Payee, for notation in the
Payee Registry.  The sale or other transfer by any registered Payee of any or
all of the shares of AFC Common Stock previously received by such registered
Payee as payment of Closing Consideration or Post-Closing Consideration will not
affect the right of the Payee (or any Successor thereto) to receive from AFC any
subsequent payment of Post-Closing Consideration, which right will remain with
such Payee (or any Successor thereto) unless and until there shall be a transfer
of such right in accordance with Section 3(f), below.  

(f)

Non-Transferability of Rights.  The right of any Holder or Successor under this
Agreement to receive any payment of Post-Closing Consideration, whether in
shares of AFC Common Stock or cash in lieu of any fractional share, as of any
date after the Merger Closing Date upon satisfaction of the conditions set forth
herein, is non-transferable by such Holder or Successor except in the event of
the death of such Holder or Successor, in which event such right will transfer
by will or similar instrument or the laws of intestacy or succession to one or
more successors to such Holder or Successor, as provided under such instrument
or law.  Any other transfer or attempt to transfer any such right will be void
and of no consequence hereunder.  

Section 4.

Change in Control of GFN, AFC or Capital.  If a "Change in Control" of GFN, AFC,
or Capital, as defined in Exhibit C attached hereto, occurs before the end of
the Full Measurement Period, the provisions of this Agreement governing the
distribution of Post-Closing Consideration shall be modified to provide for the
distribution of an Adjusted Annual Payment (as defined below), if appropriate,
and an Adjusted Deferred Payment (as defined below), if appropriate, no later
than five (5) business days before the date of the Change in Control (the
"Change in Control Date").  Any such payment shall be in the form specified in
Section 3(b) and shall be delivered to the appropriate Payee or Payees as
determined under Section 3(e).  The Valuation Date for any such payment shall be
the tenth (10th) business day preceeding the Change in Control Date.  Such
payments, if any, shall be the last payments of Post-Closing Consideration
payable hereunder, and in the event of a Change in Control no other payments
shall be payable hereunder by any party hereto or any successor to any party
hereto.

(a)

Adjusted Annual Payment.   In the event of a Change in Control, GFN and Capital
will calculate the Actual EBITDA of Capital for that portion of the Measurement
Year in which the Change in Control occurs (the "Change-in-Control Year")
beginning on the first day of such year and ending on the tenth (10th) business
day preceding the Change in Control Date as of which the EBITDA of Capital for
such period may readily be calculated (such portion of the Change in Control
Year, the "Partial-Year Period Preceding the Change in Control").  GFN and
Capital will then calculate the assumed full-year EBITDA of Capital for the
Change-in-Control Year (the "Assumed Full-Year EBITDA"), by multiplying the
Actual EBITDA of Capital for the Partial-Year Period Preceding the Change in
Control by a fraction, the numerator of which is 365 and the denominator of
which is the number of calendar days in such Partial-Year Period.  If the
resulting Assumed Full-Year EBITDA exceeds the Target EBITDA of Capital for the
Change in Control Year, AFC will deliver to the appropriate Payee or Payees on
the Change in Control Date a payment (the "Adjusted Annual Payment") equal to
(i) the aggregate amount of the Annual Payment that would be payable for the
Change-in-Control Year, if any, under Section 3(a) of this Agreement if the
Assumed Full-Year EBITDA of Capital were the Actual EBITDA of Capital for such
year, multiplied by (ii) a fraction, the numerator of which is the number of
calendar days in the Change in Control Year preceding the Change in Control
Date, and the denominator of which is 365.

(b)

Adjusted Deferred Payment.  In the event of a Change in Control, GFN and Capital
also will calculate the Actual EBITDA of Capital for that portion of the Full
Measurement Period beginning on the first day of the Full Measurement Period and
ending on the tenth (10th) day of the Partial-Year Period Preceding the Change
in Control, as defined in paragraph (a) of this Section 4, above (such portion
of the Full Measurement Period, the "Partial Measurement Period").  The Actual
EBITDA for the Partial Measurement Period will equal the sum of the Actual
EBITDA amounts of Capital for each of the Measurement Years preceding the Change
in Control Year (without regard to any upward adjustments in the Actual EBITDA
of Capital effected pursuant to the provisions of subparagraph (i) of Section
3(b) above) plus the Actual EBITDA of Capital for the Partial Year Period
Preceding the Change in Control.  If the Actual EBITDA of Capital for the
Partial Measurement Period exceeds the Adjusted Total Target EBITDA, as defined
in the following sentence, the Purchaser will pay to the appropriate Payee or
Payees on the Change in Control Date a payment (the "Adjusted Deferred Payment")
equal to the aggregate amount of the Deferred Payment that would be deliverable
under Section 3(c), above, if the Change in Control Date were the last day of
the Full Measurement Period, but assuming exclusively for purposes of such
calculation that the reference in the third sentence of such Section 3(c) to the
"Total Actual EBITDA for the Full Measurement Period" means instead the Actual
EBITDA of Capital for the Partial Measurement Period and that the reference
therein to the "Total Target EBITDA of Capital" means instead the Adjusted Total
Target EBITDA of Capital.  For purposes of this paragraph (b), the "Total Target
EBITDA of Capital" shall equal (i) sum of the Target EBITDA amounts for each of
the Measurement Years preceding the Change in Control Year, plus (ii) an amount
equal to (A) the Target EBITDA for the Change in Control Year, multiplied by (B)
a fraction, the numerator of which is the number of days in the Partial Year
Period Preceding the Change in Control and the denominator of which is 365.

Section 5.

Representations, Warranties and Covenants.  

(a)

Incorporation of Representations and Warranties Given in Acquisition Agreement.
 The representations and warranties given by the parties hereto to the other
parties hereto in the Acquisition Agreement are hereby given again by such
parties as part of this Agreement, as of the date hereof and/or as of such other
date or dates as such representations and warranties are given under the
Acquisition Agreement, and each such representation and warranty is incorporated
by reference herein.

(b)

Incorporation of Certain Covenants Given in Acquisition Agreement.    Those
covenants and agreements given by the parties hereto to the other parties hereto
in the Acquisition Agreement that relate in whole or in part to time periods on
or after the Merger Closing Date are hereby given again by such parties as part
of this Agreement, and each such covenant and agreement is incorporated by
reference herein.

(c)

Reservation of Shares for Issuance as Post-Closing Consideration.  AFC shall
take all appropriate action to reserve on its books, as and after the Merger
Closing Date and until expiration or termination of this Agreement, an
appropriate number of shares of AFC Common Stock for issuance hereunder in
payment of Post-Closing Consideration.

(d)

Stock Exchange Listing.   AFC shall use all commercially reasonable efforts to
cause the shares of AFC Common Stock issuable as Post-Closing Consideration to
be approved for quotation on the NASDAQ, subject to the official notice of
issuance, prior to the issuance of such shares pursuant to the terms of this
Agreement and the Acquisition Agreement.

(e)

Distribution of AFC Information to Prospective Payees.   GFN and AFC will
distribute or cause to be distributed to all persons who are listed in the Payee
Registry maintained by AFC or its transfer agent from time to time all reports,
statements, notices and other information distributed by AFC to holders of its
equity securities, whether or not such persons listed in the Payee Registry
currently hold any such equity securities.

(f)

Stockholder Investment Letter.   As long as Stockholder continues to be listed
in the Payee Registry as a person entitled to receive future Payments of
Post-Closing Consideration, Stockholder will provide to AFC, upon the latter's
request in connection with a proposed distribution of shares of AFC Common Stock
of the type described in Section 7(a) hereof, an Investment Letter customary in
form and content for such distributions.

Section 6.

Expiration, Termination, Amendment.

(a)

Duration; Expiration.  This Agreement, unless earlier terminated, will remain in
effect and will not expire until performance of the last act that is to be or
may be performed hereunder by any party hereto or, if later, expiration of the
Acquisition Agreement.

(b)

Termination.  This Agreement may be terminated as follows:

(i)

Prior to the Merger Closing Date, this Agreement will automatically terminate
upon any termination of the Acquisition Agreement or Plan of Merger.

(ii)

On and after the Merger Closing Date, this Agreement may be terminated by mutual
agreement of GFN and all Payees then listed in the Payee Registry.

(c)

Amendment.

This Agreement may be amended as follows:

(i)

Prior to the Merger Closing Date, this Agreement may be amended by mutual
agreement of all parties hereto.

(ii)

On and after the Merger Closing Date, this Agreement may be amended by mutual
agreement of GFN and all Payees then listed in the Payee Registry.

Section 7.

Miscellaneous.

(a)

No Registration of Issuance of AFC Common Stock.   Capital and Stockholder
acknowledge that AFC does not intend to register the issuance and sale of shares
of AFC Common Stock to be issued as Post-Closing Consideration under this
Agreement under the Securities Act or any state securities laws, and that it
intends to rely on one or more exemptions from such registration, possibly
including Section 3(a)(11) of the Securities Act, Section 4(2) of the Securities
Act and Regulation D thereunder, or similar exemptions.  If so, it may be
necessary for AFC to impose restrictions on the transferability of shares of AFC
Stock issued to Payees hereunder and/or to seek representations from one or more
such Payees, in the form of Investment Letters similar to the Investment Letter
attached to the Acquisition Agreement as Exhibit I, stating their intention to
hold such shares for investment or with respect to other matters.

(b)

Validity.  If any provision of this Agreement or the application thereof to any
Person or circumstance is held invalid or unenforceable, the remainder of this
Agreement and the application of such provision to other persons or
circumstances shall not be affected thereby and to such end the provisions of
this Agreement are agreed to be severable.

(c)

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of New York without regard to the principles of
conflicts of law thereof.

(d)

Parties in Interest; Assignment.  This Agreement shall be binding upon and inure
solely to the benefit of each party hereto and its successors and permitted
assigns, including permitted assigns under Section 7(d) hereof, and, except as
expressly provided herein, nothing in this Agreement is intended to or shall
confer upon any other person any rights, benefits or remedies of any nature
whatsoever under or by reason of this Agreement.  This Agreement and the rights,
duties and obligations hereunder may not be assigned or delegated by any party
without the prior written consent of the parties hereto.  Any assignment or
delegation of rights, duties or obligations hereunder made without the prior
written consent of the other party or parties hereto shall be void and be of no
effect.  Rights of Payees to Payments hereunder may not be assigned except as
provided in Section 3(d) of this Agreement.

(e)

No Fiduciary Duty.  Stockholder acknowledges that (i) upon the closing of the
Merger and related transactions as contemplated by the Acquisition Agreement and
except as expressly provided to the contrary in this Agreement, GFN as the sole
shareholder of Capital will have the right to exercise its ownership interest in
Capital and GFN's other owned businesses in any way that GFN deems appropriate
in GFN's sole discretion, (ii) GFN has no obligation to exercise its ownership
interest in Capital so as to achieve the payment to the Holder or Holders of any
Payment or Payments hereunder or to maximize the amount of any such Payment,
(iii) all Payments hereunder are speculative and are subject to numerous factors
outside the control of GFN or AFC, (iv) there is no assurance that Stockholder
will receive any Payments hereunder and neither GFN nor AFC has promised or
projected any Payments hereunder, and (v) neither GFN nor AFC owes any fiduciary
duty or express or implied duty to any Holder or Holders, including their
Successors, solely as a result of the fact that such Holder or Holders or their
Successors may have a contractual right under this Agreement to receive one or
more Payments hereunder if certain of the conditions set forth herein are
satisfied during the Measurement Period.

(f)

Waiver. Any provision of this Agreement may be waived at any time by the party
or parties which are entitled to the benefits thereof.  No such waiver shall be
effective unless in writing and signed by such party or parties.

(g)

Right of Set-Off.  GFN shall have the right to withhold and set off against the
amount of any Payments to any Payee hereunder, whether payable in shares of AFC
Common Stock or cash in lieu of fractional shares, the amount of any claim
against such Payee for indemnification or payment of damages to which GFN may be
entitled under the Acquisition Agreement or any other agreement entered into
pursuant to the Acquisition Agreement.

(h)

Arbitration.  Any claim or dispute between the parties hereto arising out of or
in connection with this Agreement or any of the provisions hereof, or the
interpretation, meaning or effect hereof, or the transactions contemplated
hereby, shall be submitted to and determined by arbitration in Glens Falls, New
York in accordance with the procedures, rules and regulations of the American
Arbitration Association as in effect at such time, subject to the procedures set
forth below. Each party shall select a person who, in such party's sole
discretion, it believes to be qualified to act as an arbitrator. The two
arbitrators so chosen shall attempt to resolve any dispute by consensus. If the
two arbitrators so chosen by the parties are unable to resolve the dispute, said
arbitrators shall jointly select a third arbitrator and the dispute shall be
resolved by the majority determination of the three arbitrators. The decision,
findings or award of the arbitrator(s) in the matter determined as specified
above shall be final and nonappealable and binding upon the parties (and their
respective successors) with respect to the subject matter herein concerned, and
judgment thereon may be entered in any court or forum having jurisdiction
thereof.

(i)

Definitions.  Capitalized terms used herein not otherwise defined herein will
have the meanings given such terms in the Acquisition Agreement.

(j)

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed to be an original but all of which shall constitute one
and the same Agreement.




[Remainder of Page Intentionally Left Blank]














SMH Draft

11/23/2004 10:16 AM








IN WITNESS WHEREOF, each of the parties has executed this Agreement or caused
this Agreement to be duly executed on its behalf as of the day and year first
above written.

GLENS FALLS NATIONAL BANK AND TRUST COMPANY

By:  




Name/Title:







ARROW FINANCIAL CORPORATION

By:  




Name/Title:






CAPITAL FINANCIAL GROUP

By:  




Name/Title:







429 SARATOGA ROAD CORPORATION

By:  




Name/Title:




 









JOHN WEBER

















SMH Draft

11/23/2004 10:16 AM








EXHIBIT A

Adjustments to EBITDA of Capital




1.

For purposes of calculating EBITDA for any period, there shall be added to the
earnings of Capital for such period the following:  any rental income or
commission or fee income realized by GFN or any subsidiary or affiliate of GFN
other than Capital, as a result of securities brokerage or other non-deposit
investment business conducted by such entities directly or indirectly through
third parties with customers whose business is handled on behalf of such
entities or third parties by Stockholder, less any direct costs incurred by such
entities in connection with such income, including commissions or salary
directly attributable to such business paid to Stockholder or associates or
designees of Stockholder.

2.

Certain expenses directly incurred by Capital in the periods preceding
Acquisition will be eliminated after the Acquisition and replaced by an
allocation of costs incurred by AFC or GFN in behalf of or for the benefit of
Capital.  An allocation will be used when it is not practical or economical to
directly identify such costs, which would include but are not limited to such
expenses as pension and post-retirement actuarial fees, audit fees, payroll
administration, income tax preparation, data processing and accounting support,
insurance coverages, etc.  The computation of the allocations will be consistent
with the practices of AFC or GFN relating to their other subsidiaries and
operations and shall be reviewed with the parties on a periodic basis.

Other expenses directly incurred by Capital in the periods preceding Acquisition
will be eliminated and replaced by a specific, identifiable charge to Capital
related to costs incurred by AFC or GFN in behalf of or for the benefit of
Capital.  An example of such costs would include but are not limited to such
expenses as legal fees billed to AFC or GFN but attributable and separately
identifiable as services rendered to Capital.

Certain expenses not incurred by Capital in the periods preceding Acquisition
will be incurred and recognized by Capital during the Measurement Period as part
of the ongoing costs incurred by all affiliates of AFC in order to comply with
the organization's policies and programs.  These charges may represent either
direct or allocated expenses or both.  Examples would include the cost of
certain employee benefit programs which will be extended to Capital's employees
that have not been part of the historical Capital benefit program.

3.

If there is a material change in the business operations, or structure of
Capital after the Acquisition made by or with the approval of AFC or GFN and any
such change may reasonably be expected to have a material positive or negative
effect on the EBITDA of Capital, the parties will act in good faith to make
appropriate adjustments in the terms and provisions governing the conditions
under which Post-Closing Consideration is payable under the Post-Closing Payment
Agreement, such that the Holder or Holders and their Successors will have an
equivalent opportunity to receive Post-Closing Consideration upon the
achievement by Capital or its successors of overall levels of financial success
following the Acquisition, equivalent to the overall levels of financial success
established as thresholds for Post-Closing Consideration under the Agreement as
initially executed.  Without limiting the foregoing, levels of Target EBITDA and
Reduced Target EBITDA, as set forth in the Target EBITDA Schedule, shall be
subject to equitable adjustment from time to time as determined in good faith by
AFC or GFN after consultation with the management of Capital or its successors,
to reflect expansions or contractions of the operations of Capital or its
successors resulting from acquisitions, divestitures and similar events, or from
other similar transactions that may reasonably be expected to adversely affect
the Actual EBITDA of Capital or its successors over relevant periods and, as a
consequence, the amount of Payments under the Agreement, regardless of the
quality of the business and operations of Capital at and after the Acquisition.
 In making any such revisions to counteract the negative effect of an
unanticipated or unusual development, consideration will also be given to any
countervailing positive effect of such development or the positive effects of
other contemporaneous unanticipated or unusual developments.












EXHIBIT B









EXHIBIT C







Change in Control of AFC, GFN and Capital




A "Change in Control" of any of AFC, GFN or Capital (each, a "Company") shall
occur on the earliest of:




(i)

the acquisition by any person or group of persons acting in concert of
"beneficial ownership," as that term is defined under Section 13(d) of the
Exchange Act and Rule 13d-3 promulgated by the SEC thereunder, of more than
fifty percent (50%) of the Voting Interest (as defined below) of such Company,
excluding any such acquisition by any entity controlling, controlled by or under
common control with such Company prior to such acquisition (any such, an "AFC
Affiliate");




(ii)

the completion of any business combination transaction pursuant to which




(A)

AFC is merged, consolidated or reorganized with or into any other entity and is
not the surviving entity in such transaction,




(B)

GFN or Capital is merged, consolidated or reorganized with or into any other
entity that is not an AFC Affiliate prior to such transaction and is not the
surviving entity in such transaction, or




(C)

all or substantially all of the assets of AFC, GFN or Capital are sold to any
entity that is not an AFC Affiliate, in one or a series of related transactions.




For purposes of this definition, the "Voting Interest" of a Company is one
hundred percent (100%) of the votes eligible to be cast at any give time in a
general election of directors of such Company, as a result of ownership of
shares, units or other interests in such Company.















SCHEDULE 3A-1




Schedule of Full Annual Payments for the 5 Measurement Years













Measurement Year

Full Annual Payment

1

$90,000 x COMF (year 1)

2

$90,000 x COMF (year 2)

3

$90,000 x COMF (year 3)

4

$90,000 x COMF (year 4)

5

$90,000 x COMF (year 5)







­­­­­­­






 The Full Annual Payment for any Measurement Year equals $90,000 x Cost of Money
Factor ("COMF") for that Measurement Year, as calculated prior to the Closing
Date.  The COMF for each Measurement Year equals (x) one (1.0) + (y) closing
yield of a U.S. Treasury instrument having a maturity equal to a number of whole
years contained in the period extending from the Closing Date to and through the
last day of such Measurement Year, as quoted in the Wall Street Journal on the
second business day before the Closing Date, with the product to be compounded
annually for the number of years to maturity.





1














SCHEDULE 3A-2




Target EBITDA Schedule for the Measurement Year







Measurement Year

Target EBITDA

Reduced Target EBITDA1

1

$383,392

$364,222

2

$442,177

$420,068

3

$507,176

$481,817

4

$579,139

$550,182

5

$658,906

$625,961

Total Target EBITA

$2,570,790









 Reduced Target EBITDA for any Measurement Year equal 95% of the Target EBITDA
for  such year.


















